UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6667


WILLIAM LEE ANDERSON, II,

                   Plaintiff - Appellant,

             v.

PHILIP H. WITHERSPOON,

                   Defendant - Appellee,

             and

COMMONWEALTH OF VIRGINIA,

                   Defendant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:15-cv-00236-MFU-JCH)


Submitted: November 16, 2017                            Decided: November 22, 2017


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Anderson, II, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
Virginia Beach, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       William Lee Anderson, II, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Anderson’s 42 U.S.C. § 1983

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Anderson v. Witherspoon, No. 7:15-cv-

00236-MFU-JCH (W.D. Va. Mar. 30, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3